Exhibit 10.1

ESCROW AGREEMENT

This Escrow Agreement (this “Escrow Agreement”) is made as of
                    , 2007, by and among                      (the “Escrow
Agent”), The Clorox Company, a Delaware corporation (“Purchaser”), Burt’s Bee’s,
Inc., a Delaware corporation (the “Company”) and BBI Holdings LP, as Escrow Fund
Recipient Agent (the “Escrow Fund Recipient Agent”) on behalf of the Escrow Fund
Recipients (including the Securityholders (as of the Effective Time of the
Merger) (the “Securityholders”)) of the Company. Capitalized terms used but not
otherwise defined herein shall have the meaning set forth in the Merger
Agreement (as defined below).

WITNESSETH

WHEREAS, the Company, Buzz Acquisition Corp., a Delaware corporation (“Merger
Sub”), Purchaser, the Company and Escrow Fund Recipient Agent have entered into
an Agreement and Plan of Merger dated as of October 30, 2007 in the form
attached hereto as Exhibit A (the “Merger Agreement”), pursuant to which Merger
Sub will merge (the “Merger”) with and into the Company, with the Company to be
the surviving corporation of the Merger.

WHEREAS, this Escrow Agreement is the Escrow Agreement contemplated by the
Merger Agreement to provide collateral for the indemnification obligations of
the Company and the Securityholders pursuant to Article IX of the Merger
Agreement and the Post-Closing Purchase Price Adjustment set forth in
Section 2.12 of the Merger Agreement.

WHEREAS, pursuant to Section 2.11 of the Merger Agreement, Purchaser is
depositing $25,000,000.00 of the Merger Consideration to be paid to the Escrow
Fund Recipients into escrow with the Escrow Agent (the “Escrow Conisderation”).

NOW, THEREFORE, the parties hereto, in consideration of the mutual covenants
contained herein, and intending to be legally bound, hereby agree as follows:

1. Escrow.

(a) Escrow Fund. The Escrow Agent shall establish an account to receive, invest,
hold and disburse the Escrow Consideration (the “Escrow Fund”) and the Escrow
Earnings (defined below). The parties hereto hereby appoint, and the Escrow
Agent hereby accepts such appointment as, and agrees to act as, the escrow agent
to hold, safeguard and disburse the Escrow Fund and the Escrow Earnings (defined
below) pursuant to the terms and conditions hereof.

(b) Investment of the Escrow Consideration.

(i) The Escrow Agent shall be permitted, and is hereby directed to, immediately
after the Effective Time of the Merger deposit, transfer, hold, and invest the
Escrow Consideration received under this Agreement, including principal and
interest, in [Money Market Fund] that Purchaser and Escrow Fund Recipient Agent
shall direct in writing. The Escrow Agent shall invest amounts held in the
Escrow Fund in alternative investments in accordance with written instructions
as may from time to time be provided to the Escrow Agent by each of Purchaser
and Escrow Fund Recipient Agent.

 

1



--------------------------------------------------------------------------------

(ii) The Escrow Agent shall be entitled to sell or redeem any such investments
as necessary to make any payments or distributions required under this
Agreement. The Escrow Agent shall have no responsibility or liability for any
loss which may result from any investment made pursuant to this Agreement, or
for any loss resulting from the sale of such investment. The Parties acknowledge
that the Escrow Agent is not providing investment supervision, recommendations,
or advice.

(iii) Proceeds of the sale of investments will be delivered on the business day
on which the appropriate instructions are received by the Escrow Agent if
received prior to the deadline for same day sale of such permitted investments.
If such instructions are received after the applicable deadline, proceeds will
be delivered on the next succeeding business day.

(iv) Investments will be made promptly following the availability of such funds
to the Escrow Agent taking into consideration the regulations and requirements
(including investment cut-off times) of the Federal Reserve wire system, any
investment provider and the Escrow Agent.

(c) Purpose of the Escrow Fund. The Escrow Fund shall be held by the Escrow
Agent to provide a source of collateral for the indemnification obligations of
the Company and the Securityholders pursuant to Article IX of the Merger
Agreement and the Post-Closing Purchase Price Adjustment in Section 2.12 of the
Merger Agreement.

(d) Escrow Period. The “Escrow Period” shall mean the period commencing on the
Effective Date and ending on the earlier of (i) the Escrow Expiration Date and
(ii) the Final Escrow Release Date. Purchaser and Escrow Fund Recipient Agent
shall jointly deliver to Escrow Agent written notice upon the end of the Escrow
Period.

(e) Instructions. All instructions required under this Agreement will be
delivered to Escrow Agent in writing, in either original or facsimile form,
executed by an Authorized Person (as hereinafter defined) of each of Purchaser
and Escrow Fund Recipient Agent. The identity of such Authorized Persons, as
well as their specimen signatures, will be delivered to Escrow Agent in the form
of an Incumbency Certificate in the form of Exhibit B and will remain in effect
until Purchaser or Escrow Fund Recipient Agent notifies Escrow Agent of any
change in their respective appointed person(s) (“Authorized Persons”). In its
capacity as Escrow Agent, Escrow Agent will accept all instructions and
documents complying with the above in accordance with the terms and conditions
hereof, and reserves the right to refuse to accept any instructions or documents
which fail, or appear to fail, to comply. Further to this procedure, Escrow
Agent reserves the right to telephone an Authorized Person to confirm the
details of such instructions or documents.

(f) Taxes and Tax Distributions.

(i) Ownership of Funds in Escrow. For U.S. federal income tax purposes, the
parties hereto agree that, (i) Purchaser shall be treated as owning the funds in
the Escrow Fund, (ii) all amounts paid to the Escrow Fund Recipients pursuant to
this Agreement shall be treated

 

2



--------------------------------------------------------------------------------

as consideration paid for the Merger, except to the extent that any such
payments (or any portion thereof) are required to be characterized as interest
for U.S. federal income tax purposes, (iii) to the extent permitted under
applicable law, the Merger shall be treated as involving the receipt of at least
one payment after the close of the taxable year in which the Merger occurs for
purposes of Section 453 of the Code, eligible to be reported as an installment
sale.

(ii) Tax Distributions; Treatment of Escrow Fund Earnings. The Escrow Fund
Recipients shall include in their respective taxable income all interest,
dividends and other income earned on the amounts in the Escrow Fund (the “Escrow
Earnings”), and the Escrow Agent shall make distributions to the Escrow Fund
Recipients (“Tax Distributions”), at the end of each calendar quarter and upon
the final distribution out of the Escrow Fund, of an amount equal to forty
(40) percent of the Escrow Earnings. For purposes of this Escrow Agreement, at
any point in time, sixty (60) percent of the Escrow Earnings shall be referred
to as the “After-Tax Escrow Earnings.”

(iii) Attached hereto as Exhibit C are IRS Forms W-9 or IRS Forms W-8BEN, as
applicable, completed by the Company and each of the Escrow Fund Recipients
other than the Optionholders and the recipients of Transaction Bonus Payments.
Each of Purchaser and the Escrow Fund Recipients shall, within 30 days after the
date hereof, furnish the Escrow Agent any forms and documents that the Escrow
Agent may reasonably request.

2. Fees and Expenses. The customary and reasonable annual and other
administrative fees and expenses of the Escrow Agent (as set forth on the fee
schedule attached as Schedule I) shall be paid one-half by Purchaser and
one-half by the Escrow Fund Recipients. During the term of this Agreement, the
Escrow Agent shall provide periodic invoices reflecting all fees and expenses to
Purchaser and Escrow Fund Recipient Agent and one-half of such invoice will be
payable by Purchaser and one-half by Escrow Fund Recipients; provided that
Escrow Agent shall furnish such supporting information as is reasonably
requested by Purchaser and the Escrow Fund Recipient Agent. Fees to be paid by
Escrow Fund Recipients shall be paid from the funds contributed by each Escrow
Fund Recipient.

3. Disbursement.

(a) Promptly after the Escrow Expiration Date, and except as set forth below,
the Escrow Agent shall deliver to the Escrow Fund Recipients in accordance with
the applicable Escrow Distribution Schedule (including with respect to delivery
instructions) delivered by Escrow Fund Recipient Agent to each of Purchaser and
the Escrow Agent pursuant to Section 9.2(c)(ii) of the Merger Agreement (i) the
remaining portion of the Escrow Fund after the satisfaction of any Losses and
any Post-Closing Purchase Price Reduction, and (ii) the portion of the After-Tax
Escrow Earnings that bears the same proportion as the amount described in clause
(i) of this sentence bears to the Escrow Fund. Notwithstanding the foregoing,
the Escrow Period shall not terminate with respect to (i) such amount (or some
portion thereof) of the Escrow Fund that is necessary in the reasonable judgment
of Purchaser, subject to the objection of Escrow Fund Recipient Agent and the
subsequent arbitration of the matter in the manner provided in Section 9.2(h) of
the Merger Agreement, to satisfy any unsatisfied Losses concerning facts and
circumstances existing prior to the termination of the Escrow Period specified
in any Officer’s Certificate delivered to the Escrow Agent prior to termination
of the Escrow Period or any

 

3



--------------------------------------------------------------------------------

Post-Closing Purchase Price Reduction not yet paid to Purchaser, and (ii) the
portion of the After-Tax Escrow Earnings that bears the same proportion as the
amount described in clause (i) of this sentence bears to the Escrow Fund. As
soon as any such Loss or Post-Closing Purchase Price Reduction has been
resolved, the Escrow Agent shall distribute to the Escrow Fund Recipients
(i) the remaining portion of the Escrow Fund not required to satisfy any other
such unresolved Loss or Post-Closing Purchase Price Reduction in accordance with
the applicable Escrow Distribution Schedule, and (ii) the portion of the
After-Tax Escrow Earnings that bears the same proportion as the amount described
in clause (i) of this sentence bears to the Escrow Fund.

(b) Distributions to Optionholders and recipients of Transaction Bonus Payments.
Any payments made pursuant to this Agreement to the Optionholders and recipients
of Transaction Bonus Payments shall be made to the Company on their behalf and
the Company shall distribute such amounts as soon as reasonably practicable, and
in any event, within 2 business days, to the Optionholders and the recipients of
Transaction Bonus Payments net of all applicable withholding Taxes. The Escrow
Agent shall not pay any such amounts to the Escrow Fund Recipients (other than
Goldman Sachs) prior to the payment to Goldman Sachs of such amounts payable to
Goldman Sachs pursuant to this Agreement.

4. Claims Upon the Escrow Fund; Objections to Claims; Resolution of Conflicts.

(a) Claims Upon Escrow Fund. Upon receipt by the Escrow Agent at any time on or
before 5:00 p.m., California time, on the Escrow Expiration Date of an Officer’s
Certificate: (i) stating that Purchaser has paid or reasonably anticipates that
it will have to pay Losses or that it is due a Post-Closing Purchase Price
Reduction and specifying an aggregate amount thereof, and (ii) specifying in
reasonable detail the individual items of Losses included in the amount so
stated, the date each such item was paid, the basis for such anticipated
liability, the nature of the misrepresentation, breach of warranty or covenant
to which such item is related and to the extent known a reasonable summary of
the facts underlying the claim, and if no objection is received from Escrow Fund
Recipient Agent pursuant to Section 4(b) of this Agreement, the Escrow Agent
shall, subject to the provisions of Section 4(b) hereof, deliver to Purchaser or
its designee, as promptly as practicable, (i) an amount out of the Escrow Fund
equal to such Losses or Post-Closing Purchase Price Reduction, and (ii) the
portion of the After-Tax Escrow Earnings that bears same proportion as the
amount described in clause (i) of this sentence bears to the Escrow Fund.

(b) Objections to Claims. At the time of delivery of any Officer’s Certificate
to the Escrow Agent, a duplicate copy of such Officer’s Certificate shall be
delivered to Escrow Fund Recipient Agent and for a period of twenty (20) days
after such delivery, the Escrow Agent shall make no delivery to Purchaser of any
amount from the Escrow Fund or the After-Tax Escrow Earnings pursuant to
Section 4(a) hereof unless the Escrow Agent shall have received written
authorization from Escrow Fund Recipient Agent to make such delivery. After the
expiration of such twenty (20) day period, the Escrow Agent shall make delivery
of funds from the Escrow Fund and the After-Tax Escrow Earnings in accordance
with Section 4(a) hereof; provided, however, that no such payment or delivery
may be made if Escrow Fund Recipient Agent shall object in a written statement
to the claim made in the Officer’s Certificate, and such statement shall have
been delivered to the Escrow Agent prior to the expiration of such twenty
(20) day period.

 

4



--------------------------------------------------------------------------------

(c) Resolution of Conflicts; Arbitration.

(i) In case Escrow Fund Recipient Agent shall object in writing to any claim or
claims made in any Officer’s Certificate, Escrow Fund Recipient Agent and
Purchaser shall attempt in good faith to agree upon the rights of the respective
parties with respect to each of such claims. If Escrow Fund Recipient Agent and
Purchaser should so agree, a memorandum setting forth such agreement shall be
prepared and signed by both parties and shall be furnished to the Escrow Agent.
The Escrow Agent shall be entitled to rely on any such memorandum and distribute
funds from the Escrow Fund and the After-Tax Escrow Earnings in accordance with
the terms thereof.

(ii) If no such agreement can be reached within twenty (20) business days after
delivery of Escrow Fund Recipient Agent’s written objection to Purchaser’s claim
in the Officer’s Certificate notwithstanding good faith negotiation, either
Purchaser or Escrow Fund Recipient Agent may demand arbitration of the matter
unless the amount of the damage or loss is at issue in pending litigation with a
third party, in which event arbitration shall not be commenced until such amount
is ascertained or both parties agree to arbitration; and in either such event
the matter shall be settled by arbitration conducted by one arbitrator.
Purchaser and Escrow Fund Recipient Agent shall, within twenty (20) days of the
demand, mutually select one independent arbitrator with at least five (5) years
relevant experience; provided, however, that if Purchaser and Escrow Fund
Recipient Agent cannot agree upon one arbitrator during such twenty (20) day
period, Purchaser and Escrow Fund Recipient Agent shall, within five (5) days
following such twenty (20) day period, each select one arbitrator and the two
arbitrators so selected shall select a third arbitrator, each of which
arbitrators shall be independent and have at least five (5) years relevant
experience. The arbitrator(s) shall set a limited time period and establish
procedures designed to reduce the cost and time for discovery while allowing the
parties an opportunity, adequate in the sole judgment of the arbitrators, to
discover relevant information from the opposing parties about the subject matter
of the dispute. The arbitrator(s) shall rule upon motions to compel or limit
discovery and shall have the authority to impose sanctions, including attorneys’
fees and costs, should the arbitrator(s) determine that discovery was sought
without substantial justification or that discovery was refused or objected to
without substantial justification. The decision of the arbitrator (or, in the
case of three arbitrators, a majority of the three arbitrators) as to the
validity and amount of any claim in such Officer’s Certificate shall be binding
and conclusive upon the parties to this Agreement, and notwithstanding anything
in Section 4.2(b) hereof, the Escrow Agent shall be entitled to act in
accordance with such decision and make or withhold payments out of the Escrow
Fund and/or the Escrow Earnings in accordance therewith. Such decision shall be
written and shall be supported by written findings of fact and conclusions which
shall set forth the award, judgment, decree or order awarded by the
arbitrator(s). The arbitrator(s) shall not award less than any amount of Losses
conceded by Escrow Fund Recipient Agent as being properly payable from the
Escrow Fund and/or the Escrow Earnings.

(iii) Judgment upon any award rendered by the arbitrators may be entered in any
court having jurisdiction. Any such arbitration shall be held in New York, New
York, under the Comprehensive Commercial Arbitration Rules then in effect of the
Judicial Arbitration and Mediation Services, Inc.

 

5



--------------------------------------------------------------------------------

(iv) Each party shall bear its own fees and costs in connection with the
arbitration. The fees, costs and expenses of the arbitration, if any, shall be
apportioned between Purchaser, on the one hand, and the Escrow Fund Recipients,
on the other, based upon the inverse proportion of the amount of disputed items
resolved in favor of such party (i.e., so that the prevailing party bears a
lesser amount of such fees and expenses). Fees to be paid by Escrow Fund
Recipients shall be paid from the funds contributed by each Escrow Fund
Recipient.

5. Limitation on Escrow Agent’s Liability. The Escrow Agent’s responsibilities
and liabilities shall be limited as follows:

(a) The Escrow Agent shall not be responsible for or be required to enforce any
of the terms or conditions of the Merger Agreement or any other agreement
between the parties thereto. The Escrow Agent shall not be responsible or liable
in any manner whatsoever for the performance by Purchaser or Escrow Fund
Recipient Agent of their respective obligations under the Merger Agreement or
this Agreement, nor shall the Escrow Agent be responsible or liable in any
manner whatsoever for the failure of any party to the Merger Agreement to honor
any of the provisions of the Merger Agreement.

(b) The duties and obligations of the Escrow Agent shall be limited to and
determined solely by the express provisions of this Agreement and the Merger
Agreement and no implied duties or obligations shall be read into this Agreement
against the Escrow Agent. The Escrow Agent shall neither be responsible for, nor
chargeable with, knowledge of the terms and conditions of any other agreement,
instrument or document other than this Escrow Agreement or the Merger Agreement
whether or not a copy and/or original of such agreement is held by Escrow Agent;
and, the Escrow Agent shall have no duty to know or inquire as to the
performance or nonperformance of any provision of any such agreement, instrument
or document. This Escrow Agreement sets forth all matters pertinent to the
escrow contemplated hereunder, and no additional obligations of the Escrow Agent
shall be inferred from the terms of this Escrow Agreement or any other
agreement, instrument or document. All references in this Escrow Agreement to
any other agreement (other than the Merger Agreement) are for the convenience of
the parties other than the Escrow Agent, and the Escrow Agent has no duties or
obligations with respect thereto.

(c) The Escrow Agent shall be entitled to rely upon and shall be protected in
acting in reliance upon any instruction, notice, information, certificate,
instrument or other document which is submitted to it in connection with its
duties under this Agreement and which the Escrow Agent in good faith believes to
have been signed or presented by the proper party or parties. The Escrow Agent
shall have no liability with respect to the form, execution, validity or
authenticity thereof.

(d) The Escrow Agent shall not be liable for any act which the Escrow Agent may
do or omit to do hereunder, or for any mistake of fact or law, or for any error
of judgment, or for the misconduct of any employee, agent or attorney appointed
by it, while acting in good faith, unless caused by or arising from its own
fraud, gross negligence or willful misconduct.

 

6



--------------------------------------------------------------------------------

(e) The Escrow Agent shall be entitled to consult with counsel of its own
selection and the opinion of such counsel shall be full and complete
authorization and protection to the Escrow Agent in respect of any action taken
or omitted by the Escrow Agent hereunder in good faith and in accordance with
the opinion of such counsel, unless caused by or arising from its own fraud,
gross negligence or willful misconduct.

(f) The Escrow Agent shall have the right at any time to resign for any reason
and be discharged of its duties as Escrow Agent hereunder by giving written
notice of its resignation to the parties hereto at least thirty (30) calendar
days prior to the date specified for such resignation to take effect. In
addition, Purchaser and Escrow Fund Recipient Agent may jointly remove the
Escrow Agent as escrow agent at any time with or without cause, by an instrument
(which may be executed in counterparts) given to the Escrow Agent, which
instrument shall designate the effective date of such removal. In the event of
any such resignation or removal, a successor escrow agent which, unless
Purchaser and Escrow Fund Recipient Agent otherwise agree in writing, shall be a
bank or trust company organized under the laws of the United States of America
or of the State of California having (or if such bank or trust company is a
member of a bank company, its bank holding company has) a combined capital and
surplus of not less than $500,000,000, shall be appointed by Purchaser with the
approval of Escrow Fund Recipient Agent, which approval shall not be
unreasonably withheld. Any such successor escrow agent shall deliver to
Purchaser and Escrow Fund Recipient Agent a written instrument accepting such
appointment, and thereupon it shall succeed to all the rights and duties of the
Escrow Agent hereunder and shall be entitled to receive the Escrow Fund and the
After-Tax Escrow Earnings. All responsibilities of the Escrow Agent hereunder
shall cease and terminate on the effective date of its resignation or removal
and its sole responsibility thereafter shall be to hold the Escrow Fund and the
After-Tax Escrow Earnings for a period of thirty (30) calendar days following
the effective date of resignation or removal, at which time:

(1) if a successor Escrow Agent shall have been appointed and written notice
thereof shall have been given to the resigning or removed Escrow Agent by
parties hereto and the successor Escrow Agent, then the resigning Escrow Agent
shall deliver the remaining Escrow Fund and the After-Tax Escrow Earnings to the
successor Escrow Agent; or

(2) if a successor Escrow Agent shall not have been appointed, for any reason
whatsoever, the resigning or removed Escrow Agent shall deliver the Escrow Fund
and the After-Tax Escrow Earnings to a court of competent jurisdiction in the
County of New York, New York and give written notice of the same to Purchaser
and Escrow Fund Recipient Agent.

(g) Purchaser, on the one hand, and Escrow Fund Recipient Agent, on the other
hand, shall each indemnify and hold the Escrow Agent harmless from and against
one-half of all liabilities, causes of action, claims, demands, judgments,
damages, reasonable costs and expenses (including reasonable attorneys fees and
expenses) that may arise out of or in connection with the Escrow Agent’s good
faith acceptance of and performance of its duties and obligations under this
Agreement (including any taxes, additions for late payment, interest, penalties
and other expenses that may be assessed against Escrow Agent on or with respect
to any payment or other activities under this Escrow Agreement), except to the
extent related to acts or omissions of the Escrow Agent in bad faith
constituting fraud, gross negligence or willful misconduct or otherwise in
breach of this Agreement. The Escrow Fund and the After-Tax

 

7



--------------------------------------------------------------------------------

Escrow Earnings shall be available for the satisfaction of any indemnification
obligations pursuant to this Section 5(g); provided that the Escrow Agent shall
not have any recourse to such amounts prior to Company and Escrow Fund Recipient
Agent agreeing to provide such recourse (which agreement shall not be
unreasonably withheld) or to Escrow Agent obtaining a final judgment or arbitral
decision providing for such recourse in accordance herewith. The provisions of
this Section 5(g) shall survive the resignation or removal of the Escrow Agent
and the termination of this Agreement.

(h) In the event that the Escrow Agent shall be uncertain as to its duties or
rights hereunder or shall receive instructions with respect to the Escrow Fund,
the Escrow Earnings, and/or the After-Tax Escrow Earnings which, in its sole
discretion, are in conflict either with other instructions received by it or
with any provision of this Agreement, the Escrow Agent shall have the absolute
right to suspend all further performance under this Agreement (except for the
safekeeping and investment of the Escrow Fund, the Escrow Earnings, and/or the
After-Tax Escrow Earnings) until such uncertainty or conflicting instructions
have been resolved by alternative dispute resolution, to the Escrow Agent’s sole
satisfaction, pursuant to Section 6 hereof or by final judgment of a court of
competent jurisdiction, joint written instructions executed by all parties
hereto, or otherwise. In the event that any controversy arises between one or
more of the parties hereto or any other party with respect to this Agreement,
the Escrow Fund, the Escrow Earnings, and/or the After-Tax Escrow Earnings, the
Escrow Agent shall not be required to determine the proper resolution of such
controversy or the proper disposition of the Escrow Fund, the Escrow Earnings,
and/or the After-Tax Escrow Earnings, as applicable, and shall have the absolute
right, in its sole discretion, to deposit the cash remaining in the Escrow Fund
and the After-Tax Escrow Earnings with the clerk of a court of competent
jurisdiction specified in Section 5 hereof, file a suit in interpleader in that
court and obtain an order from that court requiring all parties involved to
resolve their respective claims to the Escrow Fund and the After-Tax Escrow
Earnings pursuant to Section 6. Upon the deposit by the Escrow Agent of the
Escrow Fund and the After-Tax Escrow Earnings with the clerk of that court in
accordance with this provision, the Escrow Agent shall be relieved of all
further obligations.

6. Dispute Resolution/Governing Law.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without giving effect to the principles of
conflicts of laws (other than Sections 5-1401 and 5-1402 of the New York General
Obligations Law).

(b) Subject to Section 4(c)(iii), the parties hereto intend that all disputes
between the parties arising out of or related to this Agreement (or with respect
to the Purchaser and Escrow Fund Recipient Agent) or the transactions
contemplated hereby or thereby shall be settled by the parties amicably through
good-faith discussions upon the written request of any party.

(c) In the event that any such dispute cannot be resolved thereby within a
period of twenty (20) days after such notice has been given, such dispute shall
be resolved by binding arbitration, which shall take place in the County of New
York, New York, administered by and in accordance with the then-existing
Comprehensive Commercial Arbitration Rules of the Judicial Arbitration and
Mediation Services, Inc.

 

8



--------------------------------------------------------------------------------

(d) An award rendered in connection with an arbitration pursuant to this
Section 6 shall be final and binding upon the parties, and the parties agree and
consent that the arbitral award shall be conclusive proof of the validity of the
determinations of the arbitrations set forth in the award, and judgment upon any
award rendered by the arbitrators may be entered by any state or federal court
having jurisdiction thereof.

(e) This Section 6 is subject to the terms of Section 9 hereof.

7. Notices. All notices and other communications given or made pursuant hereto
shall be in writing and shall be deemed to have been duly given or made as of
the date delivered, mailed or transmitted, and shall be effective upon receipt,
if delivered personally, mailed by registered or certified mail (postage
prepaid, return receipt requested) or sent by fax (with immediate confirmation)
or nationally recognized overnight courier service, as follows:

if to Purchaser, to:

The Clorox Company

1221 Broadway Street

Oakland, CA 94612

Attn: Laura Stein, Esq.

         General Counsel

Fax: (510) 271-1652

with a copy to:

Morrison & Foerster LLP

425 Market Street

San Francisco, CA 94105

Attn: Robert S. Townsend

Fax: (415) 268-7522

if to Escrow Fund Recipient Agent, to:

BBI Holdings LP

c/o AEA Investors LLC

65 East 55th Street

New York, New York 10022

Attn: General Counsel

Fax: (212) 702-0518

with a copy to:

Fried, Frank, Harris, Shriver & Jacobson LLP

One New York Plaza

New York, New York 10004

Attn: Steven J. Steinman

Fax: (212) 859-4000

 

9



--------------------------------------------------------------------------------

If to the Escrow Agent, to:

[•]

[•]

[•]

Attn:

Fax:

8. Interpretation and Construction of Agreement.

(a) Unless the context shall otherwise require, any pronoun herein shall include
the corresponding masculine, feminine, and neuter forms, and words using the
singular or plural number shall also include the plural or singular number,
respectively. The words “include,” “includes” and “including” herein shall be
deemed to be followed by the phrase “without limitation” and the word “or” shall
include the meaning “either or both.” All references herein to sections,
exhibits, and schedules shall be deemed to be references to sections of, and
exhibits and schedules to, this Agreement unless the context shall otherwise
require. The headings of the sections herein are inserted for convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement. Unless the context shall otherwise require,
any reference herein to any agreement, other instrument, statute or regulation
is to such agreement, instrument, statute or regulation as amended and
supplemented from time to time (and, in the case of a statute or regulation, to
any successor provision).

(b) Purchaser and Escrow Fund Recipient Agent acknowledge that each has
participated in the drafting of this Agreement and that any rule of construction
to the effect that ambiguities are to be resolved against the drafting party
shall not be applied in the construction or interpretation of this Agreement.

(c) Any reference herein to a “day” or a number of “days” (without the explicit
qualification of “business”) shall be interpreted as a reference to a calendar
day or number of calendar days. If any action or notice is to be taken or given
on or by a particular calendar day, and such calendar day is not a business day,
then such action or notice shall be deferred until, or may be taken or given on,
the next business day.

9. Specific Performance. Each party agrees that irreparable harm, for which
there may be no adequate remedy at law and for which the ascertainment of
damages would be difficult, would occur in the event any of the provisions of
this Agreement were not performed in accordance with its specific terms or were
otherwise breached. Each party accordingly agrees that the other parties shall
be entitled to specifically enforce this Agreement and to obtain an injunction
or injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically the terms and provisions hereof or thereof, in each
instance without being required to post bond or other security and in addition
to, and without having to prove the adequacy of, other remedies at law.

10. Counterpart Signatures, Facsimile Delivery. This Agreement may be executed
in one or more counterparts and delivered by facsimile, all of which shall be
considered one and the same agreement, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties, it being understood that all parties need not sign the same
counterpart.

 

10



--------------------------------------------------------------------------------

11. Entire Agreement. Except with respect to the Purchaser and Escrow Fund
Recipient Agent for the applicable provisions of the Merger Agreement (which
shall control in the event of any conflict with this Agreement), this Agreement
and the documents, instruments and other agreements specifically referred to
herein or delivered pursuant hereto (a) constitute the entire agreement among
the parties with respect to the subject matter hereof and (b) supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof.

12. Amendment; Waiver; Requirement of Writing. This Agreement may be amended,
modified, superseded, rescinded, or canceled only by a written instrument
executed by Purchaser and Escrow Fund Recipient Agent and the Escrow Agent. Any
term or condition of this Agreement may be waived at any time by the party
hereto entitled to the benefit thereof, and any such term or condition may be
modified at any time by an agreement in writing executed by each of the parties
hereto entitled to the benefit thereof. No delay or failure on the part of any
party in exercising any rights hereunder, and no partial or single exercise
thereof, will constitute a waiver of such rights or of any other rights
hereunder.

13. Expenses. Except as otherwise provided in Section 2, each of the parties
hereto shall pay, without right of reimbursement from the other party, all the
costs incurred by it incident to the preparation, execution, and delivery of
this Agreement or the performance of its obligations hereunder, whether or not
the transactions contemplated by this Agreement shall be consummated.

14. No Third-Party Beneficiaries. Nothing in this Agreement will be construed as
giving any person, other than the parties, their successors and permitted
assigns, any right, remedy, or claim under or in respect of this Agreement or
any provision hereof or thereof.

15. Disclaimer of Agency. Except for any provisions herein expressly authorizing
one party to act for another, this Agreement shall not constitute any party as a
legal representative or agent of any other party, nor shall a party have the
right or authority to assume, create, or incur any liability of any kind,
expressed or implied, against or in the name or on behalf of any other party or
any of such other party’s affiliates.

16. Relationship of the Parties. Nothing contained in this Agreement is intended
to, or shall be deemed to, create a partnership or joint venture relationship
among the parties hereto or any of their affiliates for any purpose, including
tax purposes.

17. Assignment. This Agreement and the rights and obligations of each party
hereunder or thereunder shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and permitted assigns. Escrow
Fund Recipient Agent shall not assign this Agreement without the prior written
consent of Purchaser. Assignment by Escrow Agent shall be governed by Section 5
hereof.

 

11



--------------------------------------------------------------------------------

18. Severability. In the event that any provision of this Agreement, or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect, and the application of such provision to
other persons or circumstances will be interpreted so as reasonably to effect
the intent of the parties hereto. The parties further agree to replace such void
or unenforceable provision of this Agreement with a valid and enforceable
provision that will achieve, to the extent possible, the economic, business and
other purposes of such void or unenforceable provision.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by it or by an officer or representative thereunto duly
authorized, all as of the date first written above.

 

PURCHASER:    

THE CLOROX COMPANY

a Delaware corporation

    By:             Name:           Title:   COMPANY:     BURT’S BEES, INC.    
By:             Name:           Title:   ESCROW AGENT:    

[NAME OF ESCROW AGENT]

Escrow Agent

    By:             Name:           Title:   ESCROW FUND RECIPIENT AGENT:    
BBI HOLDINGS LP     By:  

AEA BBI Holdings LLC,

Its General Partner

    By:             Name:           Title:  

Signature Page to Escrow Agreement

 

13



--------------------------------------------------------------------------------

Exhibit A

Merger Agreement

 

Exhibit A-1



--------------------------------------------------------------------------------

Exhibit B-1

Form of Incumbency Certificate – Escrow Fund Recipient Agent

BBI HOLDINGS LP

INCUMBENCY CERTIFICATE

I, _____________________, being the duly elected, qualified and acting
_____________ of BBI Holdings LP (“Escrow Fund Recipient Agent”), do hereby
certify that each of the following persons is at the date hereof an “Authorized
Person” as such term is defined in that certain Escrow Agreement, dated
_________ ___, 2007, by and among The Clorox Company, a Delaware corporation,
[Escrow Agent] and Escrow Fund Recipient Agent, and that the signature appearing
opposite each person’s name is the true and genuine signature of such person.

 

Name

  

Title

  

Signature

__________________________________

  

__________________________________

  

__________________________________

__________________________________

  

__________________________________

  

__________________________________

IN WITNESS WHEREOF, I have hereunto signed my name as of this              day
of                     , 2007.

 

   Name: Title:

 

Exhibit B-1



--------------------------------------------------------------------------------

Exhibit B-2

Form of Incumbency Certificate – Purchaser

THE CLOROX COMPANY

INCUMBENCY CERTIFICATE

I, _________________, being the duly elected, qualified and acting __________ of
The Clorox Company, a Delaware corporation (“Purchaser”), do hereby certify that
each of the following persons is at the date hereof an “Authorized Person” as
such term is defined in that certain Escrow Agreement, dated ________ ___, 2007,
by and among Purchaser, [Escrow Agent] and _______________ as Escrow Fund
Recipient Agent and that the signature appearing opposite each person’s name is
the true and genuine signature of such person.

 

Name

  

Title

  

Signature

__________________________________

  

__________________________________

  

__________________________________

__________________________________

  

__________________________________

  

__________________________________

IN WITNESS WHEREOF, I have hereunto signed my name as of this ____ day of
_______________, 2007.

 

  

Name:

Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

Schedule I



--------------------------------------------------------------------------------

Exhibit C

IRS Form W-9

 

Exhibit C